PER CURIAM.
We affirm Myshion Floyd’s appeal on the charge of battery on a law enforcement officer. We remand, however, to the trial court to correct a scrivener’s error. The judgment form entered by the trial court shows an “X” marking the option that Floyd “Entered a plea of nolo contendere to the following crimes,” and then lists the offense of battery on a law enforcement officer. However, the record shows that Floyd actually entered a written plea of not guilty, and was subsequently found guilty by jury trial. Appellant need not be present to correct this error.

Affirmed; Remanded.

STEVENSON, C.J., SHAHOOD and MAY, JJ., concur.